Citation Nr: 0905761	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  02-15 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for a left lower 
extremity disorder, including a loss of muscle mass, limited 
range of left leg and hip motion, arthritis, and nerve 
damage.

3.  Entitlement to service connection for depression, to 
include as secondary to the veteran's service-connected 
disorders.

[The claims of entitlement to increased evaluations for tinea 
versicolor and postoperative residuals of keloid resection 
behind the left ear are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina in January 2001 and May 2005.

In October 2008, the veteran appeared for a hearing with the 
undersigned Veterans Law Judge to address the three issues 
covered in this decision.  He had appeared previously before 
a different veterans law judge in August 2004 for a hearing 
that exclusively concerned the unrelated claims of 
entitlement to increased evaluations for tinea versicolor and 
postoperative residuals of keloid resection behind the left 
ear.  Accordingly, those issues will be adjudicated in a 
separate Board decision signed by the Veterans Law Judge who 
held the hearing addressing those issues.

The claims for service connection for a left lower extremity 
disorder and depression are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has Level III hearing in the right ear and Level 
I hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 (Diagnostic Code 8100), 
4.86 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.  None of the test results reported and discussed below 
meets either of these unusual patterns of hearing impairment.

On the authorized audiological evaluation conducted during an 
April 2000 VA examination, pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
5
55
55
LEFT
20
15
40
35

The average pure tone thresholds using the four 1000 to 4000 
frequencies were 29 decibels in the right ear and 28 decibels 
in the left ear.  Speech audiometry testing revealed speech 
recognition ability of 94 percent in both ears.  These 
results equate to Level I hearing in both ears and a zero 
percent evaluation.

A VA audiological assessment from September 2004, contained 
in the VA treatment records, revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
5
5
55
50
LEFT
5
10
35
35

Speech audiometry testing using the W-22 test revealed speech 
recognition ability of 96 percent in both ears.  As the 
Maryland CNC test was not used, these test results cannot be 
used for rating purposes, but these results would equate to 
Level I hearing in both ears and a zero percent evaluation.

A VA audiological examination from February 2006 revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
5
15
65
60
LEFT
15
25
50
50

The average pure tone thresholds using the four 1000 to 4000 
frequencies were 36.25 decibels in the right ear and 35 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 80 percent in the right ear and 
94 percent in the left ear.  These results equate to Level 
III hearing in the right ear, Level I hearing in the left 
ear, and a zero percent evaluation.

The most recent VA audiological examination was conducted in 
February 2008 and revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
10
25
60
55
LEFT
30
30
45
50

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 37.5 decibels in the right ear and 38.75 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 94 percent in both ears.  These 
results equate to Level I hearing in both ears and a zero 
percent evaluation.

The veteran also submitted a private audiogram report from 
October 2008.  It is unclear whether the testing described in 
this report conforms with VA standards.  Nevertheless, the 
report indicates speech discrimination of 100 percent in the 
right ear and 92 percent in the left ear, and in neither ear 
were any pure tone thresholds in excess of 60 decibels 
revealed.  Consequently, even assuming the validity of these 
results for VA purposes, this testing would support only a 
zero percent evaluation.

The most severe findings shown during the pertinent time 
period were from the February 2006 VA examination and equate 
to Level III hearing in the right ear, Level I hearing in the 
left ear, and a zero percent evaluation.  The Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As none of the test 
results support assignment of a compensable rating, the 
record does not support assigning different percentage 
disability ratings during the period in question. 

The Board has considered the veteran's lay contentions as to 
his disability, and he reported wearing a left ear hearing 
aid and being considered for a right ear hearing aid during 
his October 2008 hearing.  His assertions, however, are 
insufficient to establish entitlement to a higher evaluation 
for bilateral hearing loss because "disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Board notes that 
the veteran is free to submit evidence at a future date in 
furtherance of the assignment of a higher evaluation, such as 
recent audiological testing reports.

Moreover, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent initial evaluation for 
bilateral hearing loss.  The veteran's claim for an initial 
compensable evaluation must accordingly be denied.  38 C.F.R. 
§§ 4.3, 4.7.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In this case, an appeal arose from the initial assignment of 
a noncompensable disability evaluation when service 
connection was granted in a January 2001 rating decision.  
Although there are notations in the record dated September 
20, 2001 to the effect that the appeal was cancelled, the 
Board concluded in its November 2005 remand that the issue 
remained before the Board on appeal.  Concerning the appeal 
from the 2001 rating decision, the Board notes that the 
veteran was not given the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) prior to the January 2001 
rating decision.  Later, however, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim in January 2006.  In March 2006, he was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This claim has since been 
readjudicated in Supplemental Statements of the Case issued 
in December 2006 and in January, May, and July of 2008.  The 
Board is thus satisfied that corrective action has been taken 
to ensure that the veteran is aware of the relative 
responsibilities of a claimant and VA in developing evidence 
to substantiate a claim.  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in 
which the VA General Counsel held that separate notification 
is not required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  Records of reported VA and private treatment have 
been obtained.  Also, the veteran has been afforded multiple 
VA audiological examinations during the pendency of this 
appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


REMAND

During his October 2008 hearing, when asked about strength or 
nerve conduction testing of the left lower extremity, the 
veteran stated that he had both a prior and an upcoming 
appointment with Dr. Klein, a non-VA, "civilian" doctor.  
While he indicated that he would be submitting the results of 
the upcoming appointment to VA, the only subsequently 
submitted evidence consists of VA medical records.  The Board 
accordingly has a duty to obtain to obtain records of the 
noted private medical treatment.  See 38 C.F.R. 
§ 3.159(c)(1).  Such records may be relevant to the issue at 
hand, particularly since several recent VA examinations have 
shown no residual disability of the left lower extremity.

The determination of the left lower extremity claim could 
well affect the claim for service connection for depression, 
as the veteran has claimed that depression is due to his 
service-connected disabilities.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  

Moreover, the claims file includes conflicting findings as to 
the veteran's claimed depression.  An October 2004 VA 
treatment record contains a diagnosis of a mood disorder 
"due to general medical condition."  A February 2006 VA 
psychiatric examination indicates that depression is in part 
related to the service-connected hearing loss and that a 
portion of depression was related to "hip difficulties."  A 
further VA psychiatric examination report from August 2007, 
however, contains Axis I diagnoses of alcohol dependence and 
probable malingering, with no evidence to support a service-
connected psychiatric illness.  That notwithstanding, several 
subsequent VA outpatient treatment records beginning in 
December 2007 indicate a mood disorder due to chronic pain.  
The Board thus finds that a further VA psychiatric 
examination, with a report containing an etiology opinion 
reconciling the disparate prior findings, is essential in 
this case.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms for "Dr. Klein" and any other 
recent treatment providers, with full 
address information, all records of 
reported medical treatment which are not 
currently associated with the veteran's 
claims file should be requested, 
including any records of recent treatment 
for the claimed left leg disorder.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
depression.  The veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a multi-
axial diagnosis corresponding to the 
claimed disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
was caused or permanently worsened by the 
veteran's service-connected disorders, 
including bilateral hearing loss, 
tinnitus, tinea versicolor, status post 
keloid resection behind the left ear, and 
a left groin harvest site scar.  The 
examiner should also note whether, and to 
what extent, the veteran's claimed left 
lower extremity disorder factors into his 
depression.

If the opinion is unfavorable to the 
veteran, the examiner must provide a 
complete rationale for the opinion, with 
citations to the relevant mental health 
records contained in the claims file, as 
"[i]t is the factually accurate, fully 
articulated, sound reasoning for the 
conclusion, not the mere fact that the 
claims file was reviewed, that 
contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

3.  After completion of the above 
development, the veteran's claims for 
service connection for a left lower 
extremity disorder, including a loss of 
muscle mass, limited range of left leg 
and hip motion, arthritis, and nerve 
damage; and depression, to include as 
secondary to the service-connected 
disorders, should be readjudicated.  If 
the determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


